Citation Nr: 0430712	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  04-33 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Dalal, Associate Counsel


INTRODUCTION

The veteran had active service from September 1940 to 
September 1945, and from October 1947 to June 1948.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for hypertension.  
During his appeal, the veteran submitted a Motion to Advance 
on the Docket.  In November 2004, the Board granted the 
motion.  The veteran has been represented throughout this 
appeal by the American Legion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran has been 
represented throughout this appeal by The American Legion.  
The Department of Veterans' Affairs (VA) will notify the 
veteran if further action is required on his part.

In October 2004, the accredited representative advanced that 
the RO's September 2003 rating decision was clearly and 
unmistakingly erroneous for denying an evaluation in excess 
of 30 percent for the veteran's service-connected post-
traumatic stress disorder (PTSD).  The Board observes that 
the RO has not had an opportunity to act upon the veteran's 
claim.  Absent an adjudication, a notice of disagreement, a 
statement of the case (SOC), and a substantive appeal, the 
Board does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  

Jurisdiction does matter and it is not "harmless" when the VA 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issue.  38 C.F.R. § 
19.13 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:

Furthermore, 38 U.S.C.A. § 7105 
(West 1991) establishes a series of 
very specific, sequential, 
procedural steps that must be 
carried out by a claimant and the RO 
or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. 
Cir. 1991)) before a claimant may 
secure "appellate review" by the 
BVA.  Subsection (a) of that section 
establishes the basic framework for 
the appellate process, as follows: 
"Appellate review will be initiated 
by a notice of disagreement [(NOD)] 
and completed by a substantive 
appeal after a statement of the case 
is furnished as prescribed in this 
section." Bernard v. Brown, 4 Vet. 
App. 384 (1994).

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction. Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the SOC. 38 C.F.R. 
§ 20.200 (2004).

REMAND

At an August 2003 VA compensation examination, the veteran 
presented a history of hypertension of 30 to 35 years' 
duration.  The VA clinical documentation of record notes the 
veteran's hypertension was treated by a Dr. Widner or 
Weidner.  Clinical documentation of the cited treatment has 
not been incorporated into the claims file.  The VA should 
obtain all relevant VA and private treatment clinical 
documentation which could potentially be helpful in resolving 
the veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).

The report of the August 2003 VA examination for compensation 
purposes notes that while the cardiovascular examiner 
concluded the veteran's hypertension was not etiologically 
related to either his active service or service connected 
disabilities, the psychiatric examiner found that the 
veteran's PTSD contributed to the post-service onset of his 
hypertension.  Neither physician addressed whether the 
veteran's service-connected PTSD and other disabilities 
increased the severity of his hypertension beyond its natural 
progression.  Given this fact and in light of the apparent 
conflict between the VA examiners' opinion, the Board finds 
that an additional VA evaluation would be helpful in 
resolving the issue raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide information as to all treatment 
of his hypertension, including names and 
addresses.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Dr. Widner/Weidner 
and all other identified health care 
providers and ask that they forward 
copies of all available clinical 
documentation pertaining to their 
treatment of the veteran.  All evidence 
obtained should be associated with the 
veteran's claims folder.

2.  Obtain copies of all VA clinical 
documentation pertaining to the veteran's 
treatment, not already of record, for 
incorporation into the record.

3.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his hypertension.  All 
pertinent tests and studies should be 
accomplished and the findings then 
reported in detail.



The examiner should advance an opinion as 
to (1) the etiology of the veteran's 
hypertension and (2) whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
his hypertension 
?	originated during active service; 
?	is etiologically related to his 
service-connected disabilities; 
?	or has increased in severity beyond 
its natural progression secondary to 
the veteran's service-connected 
disabilities?  
Send the claims folder to the examiner 
for review. The examination report should 
specifically state that such a review was 
conducted.

4.  Readjudicate the veteran's 
entitlement to service connection for 
hypertension.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOC.  The veteran must be given the 
opportunity to respond to the SSOC. 

The veteran has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


